Citation Nr: 1819150	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for a seizure disorder, rated as 10 percent disabling prior to June 6, 2017, and as 80 percent disabling on and after that date.

2.  Entitlement to service connection for headaches, including vascular headaches and migraines, to include as secondary to service connected seizure disorder.

3.  Entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision and an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file

This case was previously before the Board in December 2015, at which time it was remanded for additional development.  On remand, the rating for the Veteran's seizure disorder was increased from 10 percent to 80 percent effective June 6, 2017.  The case has been returned to the Board for additional review.


FINDINGS OF FACT

1.  Prior to June 5, 2012, the Veteran's seizure disorder required continuous medication for control, but she had not had at least one major seizure in the last two years or at least two minor seizures in the last six months.

2.  From June 5, 2012, through June 4, 2014, the Veteran's seizure disorder manifested in no more than one major seizure in the past two years and did not manifest in an average of at least five to eight minor seizures weekly.

3.  From June 5, 2014, through June 5, 2017, the Veteran's seizure disorder required continuous medication for control, but she had not had at least one major seizure in the last two years or at least two minor seizures in the last six months.

4.  On and after June 6, 2017, the Veteran's seizure disorder did not manifest in an average of at least one major seizure per month over the past year.  

5.  The Veteran did not exhibit a chronic headache disability in service, and a headache disability is not otherwise shown to be associated with her active service or with a service-connected disability.

6.  The Veteran did not require hospitalization from November 28, 2005, to January 22, 2007, due to a service-connected disability.  


CONCLUSIONS OF LAW

1.  Prior to June 5, 2012, the criteria for the assignment of a disability rating in excess of 10 percent for seizure disorder were not met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8910 (2017).

2.  From June 5, 2012, through June 4, 2014, the criteria for the assignment of a disability rating of 20 percent, but no higher, for a seizure disorder were met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8910 (2017).

3.  From June 5, 2014, through June 5, 2017, the criteria for the assignment of a disability rating in excess of 10 percent for seizure disorder were not met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8910 (2017).

4.  On and after June 6, 2017, the criteria for the assignment of a disability rating in excess of 80 percent for seizure disorder are not met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8910 (2017).

4.  A headache disability was not incurred in or aggravated by the Veteran's military service or by a service-connected disability.  38 U.S.C. §§ 1110, 1111, 1131, 1153 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

5.  The criteria for a temporary total evaluation for hospital treatment exceeding 21 days from November 28, 2005, to January 22, 2007, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.29 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters that were sent to the Veteran in July 2008 and November 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

I.  Higher Initial Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged ratings," or different percentage evaluations for separate periods based on the facts found, may also be awarded.  Id. at 126-127.

The Veteran's seizure disorder is rated under the diagnostic criteria found in the General Rating Formula for Major and Minor Epileptic Seizures under 38 C.F.R. § 4.124a, Diagnostic Code 8910.  The General Formula provides for a 10 percent rating is assigned when there is a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted when there is at least one major seizure in the last two years, or at least two minor seizures in the last six months.  A 40 percent evaluation is warranted for at least one major seizure in the last six months or two in the last year, or for an average of five to eight minor seizures per week.  A 60 percent evaluation is warranted for averaging at least one major seizure in four months over the last year, or nine to ten minor seizures per week.  An 80 percent evaluation is warranted for averaging at least one major seizure in three months over the last year, or more than ten minor seizures weekly.  A 100 percent evaluation is warranted for averaging at least one major seizure per month over the last year.

A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, Diagnostic Code 8910, Note (1), (2).  The General Rating Formula provides that there will be no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a, Note (3).

A February 7, 2012, VA examination report notes that the Veteran reported that she has not had seizures in several years.  

A December 5, 2012 VA medical record notes that the Veteran possibly had a seizure six months ago, noting that she woke up on the floor and did not know what happened.  

An October 2014 VA medical record notes that the Veteran's seizures have been well-controlled for more than two years.  

At her July 2015 Board hearing, the Veteran reported that she had last had a seizure from which she passed out in June 2015.  She testified that she has seizures from which she passes out approximately every other month.  She testified that these seizures often occur at night and are mainly at home, so they are not documented.  

An August 2016 VA medical record notes that the Veteran's seizures are controlled with medication, and that she is happy as far as her seizure control is concerned.  

A November 2016 VA medical record notes that the Veteran has a history of a seizure disorder but has not had a seizure in years.

A June 6, 2017, VA medical record notes that the Veteran has had three seizures within the month, but that she had not had a seizure in a long time.

The January 2018 VA examination report notes that the Veteran has had two or more minor seizures over the past 6 months, with an average of 0 to 4 per week.  It notes that she has had at least 2 major seizures in the past year, with at least 1 in three months over the past year.  

The Board finds that entitlement to a rating in excess of 10 percent for a seizure disorder is not warranted prior to June 5, 2012, as the evidence from that period reflects that she was taking medication to control her seizures and that she had not had a seizure in several years.  

Given that the Veteran reported on December 5, 2012, that she had experienced a seizure six months earlier, and that an October 2014 VA medical record notes that the Veteran's seizures had been well-controlled for more than two years, the Board finds it appropriate to increase the Veteran's disability rating from 10 percent to 20 percent for her seizure disorder from June 5, 2012 (six months prior to the December 2012 appointment) through June 4, 2014.  

Thereafter, the Veteran's rating will revert to 10 percent.  The Board has chosen June 4, 2014, as the last date for the 20 percent rating because the applicable rating criteria require the Veteran to have had at least one major seizure in the last two years.  Given that the October 2014 VA medical record reflects that the Veteran's seizure disorder had been controlled for the past two years, the Board finds that the evidence does not support extending the 20 percent rating beyond June 4, 2014.

Even though the Veteran testified at her July 2015 Board hearing that she has had seizures from which she passes out every other month, her medical records from 2016 and prior to her recent June 2017 seizure activity reflect that she had not had a seizure in years.  The Board finds the Veteran's one-time assertion of unwitnessed seizures less probative than her consistent assertions to her medical care providers than she has not had seizures in years.  

The Board also finds that, because neither the medical evidence nor the lay evidence of record indicates that the Veteran has averaged at least one major seizure per month over the past year, entitlement to a 100 percent rating on and after June 6, 2017, is not warranted.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

II.  Service Connection

The Veteran has claimed entitlement to service connection for vascular and migraine headaches.  She essentially contends that she was diagnosed with a headache disability in service and has had headaches ever since service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to, or results from, a service-connected disease injury shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection on the basis of aggravation is permitted.  38 C.F.R. § 3.310(b).  Compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

There is no dispute in this case that the Veteran has a current diagnosis of migraine and vascular headaches.  (See February 2012 headaches Disability Benefits Questionnaire (DBQ).)  

Service treatment records reflect that the Veteran suffered a head injury in March 1980.  She was subsequently diagnosed with "Head injury/convulsions" and was found to have left side paralysis.  A service treatment record from a week following the head injury reflects that the Veteran was treated for severe headaches that were followed shortly by a seizure.  Other treatment records from 1980 note reports of headaches.  Headaches were also treated in July 1984.  A January 1992 separation examination report noted that the Veteran's head was clinically normal when examined.  She denied a history of, or current, frequent or severe headaches on multiple occasions later in her service, including on her January 1992 separation medical history report.  (See also service treatment records dated in January 1989 and July 1990.)  She expressly denied a history of migraine headaches in January 1992.

The February 2012 DBQ diagnosed migraines, including migraine variants, with a history from 2009, and also diagnosed vascular headaches with a history from 2005.  The DBQ notes that the Veteran reported that she began having headaches in-service, and that she was diagnosed with a migraine condition in-service.  In review of the Veteran's headache pain, the examiner noted that the Veteran experienced pulsating/throbbing pain, with accompanied changes in vision.  The examiner noted that the Veteran had pain to both sides of the head, and did not suffer from characteristic prostrating migraine attacks.  The examiner also characterized the Veteran's headaches in service as vascular. 

The Board remanded this claim in December 2015 in order to obtain an etiology opinion.  

A June 2017 VA medical opinion contains an examiner's opinion that the Veteran's migraine and vascular headaches are less likely than not etiologically related to service.  For the migraine headaches, her rationale involves the conclusion that the Veteran did not suffer from migraines in service.  She noted that most of the headaches were treated acutely or occurred while she was ill.  With respect to the headache that had occurred prior to the seizure, the examiner noted that the Veteran had had seizures without headaches before.  The examiner also opined that the Veteran's vascular headaches less likely than not occurred in or were caused by service.  The rationale was that vascular headaches are one of the four major types of headaches, alongside muscle contraction (tension), traction, and inflammatory headaches.  Migraines are the most common, and the term "vascular headache" refers to a type of migraine headache.  

She also found it less likely than not that the Veteran's headaches were aggravated by service.  As a rationale, she noted that the headaches in service were either acute, occurred with an illness, and only once occurred prior to a seizure.  She noted that the Veteran had seizures with no headaches noted.  Focal seizure patients have a throbbing headache post-seizure, not prior to the seizure.  She cited medical literature to note that complications of migraines are characterized by attacks associated with prolonged symptoms or, rarely, with infarction or seizures.  She notes that the Veteran now has a well-documented history of migraine headaches.  She was given this diagnosis in or around 2010.  The last neurology note from June 2017 states she has not had a seizure in a long time, but she is still having headaches once or twice per week.  Therefore, the headaches, whether migraine or vascular, are not and have not permanently worsened beyond the natural progression of the disorder, as the headaches are better under control and occur less.  These are not related to the seizures, as she states she has not had a seizure in a while, but she still has migraines.  

The Board finds that the June 2017 opinion is highly probative to the question at hand.  It was authored by an individual who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  It is based on review of the record.  It contains a detailed rationale with citation to the facts of the Veteran's case and pertinent medical literature.  

The only remaining contrary opinion comes from the Veteran herself.  The Board recognizes that there are instances in which a layperson may be competent to offer testimony on medical matters, such as describing symptoms observable to the naked eye or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the questions posed by this claim are of such complexity as to require that individuals who provide competent medical evidence on this matter possess a level of expertise that a layperson simply does not possess. Specifically, while the Veteran is competent to describe having headaches, she does not possess the necessary medical expertise to diagnose a separate headache disability.  

In short, the Board finds that a preponderance of the evidence weighs against finding a nexus between the Veteran's headaches and her service, to include a service-connected disability.  The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

III.  Temporary Total Rating

A temporary total disability rating will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period exceeding 21 days, or has required hospital observation at VA expense for a service-connected disability for a period exceeding 21 days.  38 C.F.R. § 4.29 (2017).  If living in a domiciliary is a treatment requirement, the veteran is eligible for benefits under 38 C.F.R. § 4.29.

In the case at hand, the Veteran has claimed entitlement to a temporary total rating based on hospitalization that she underwent from November 28, 2005, to January 22, 2007.  

The record reflects that, at the time of this hospitalization, the Veteran was service connected for asthma; degenerative joint disease of the left knee; tinnitus; residuals of a fracture of the left wrist with carpal tunnel syndrome; and hiatal hernia.  Her hospitalization did not pertain to any of these disabilities.  

The Board notes that the Veteran has also claimed that this hospitalization was due to her seizure disorder.  The Board notes, however, that the Veteran was not service connected for seizure disorder at any point during her hospitalization.  Moreover,  a June 2017 VA examination report contains an opinion that the Veteran's hospitalization was less likely than not due to her seizure disorder or service- connected disabilities.

Therefore, entitlement to a temporary total rating for hospitalization is denied.


      (CONTINUED ON NEXT PAGE)


ORDER

Prior to June 5, 2012, entitlement to an initial rating in excess of 10 percent for a seizure disorder is denied.

From June 5, 2012, through June 4, 2014, entitlement to an initial rating of 20 percent, but no higher, for a seizure disorder is granted, subject to subject to the law and regulations governing the award of monetary benefits.

From June 5, 2014, through June 5, 2017, entitlement to an initial rating in excess of 10 percent for a seizure disorder is denied.

On and after June 6, 2017, entitlement to an initial rating in excess of 80 percent for a seizure disorder is denied.

Entitlement to service connection for headaches, including vascular headaches and migraines, to include as secondary to service connected seizure disorder, is denied.

Entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


